DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claim 1 is amended. Claims 2-20 are as previously presented. Claims 1-20 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by the applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flahaut (WO 2015086249 using US 2016/0285145 as English equivalent), and further in view of Yoon (US 2011/0262794). 
As to claim 1 Flahaut discloses wherein, a cooling device (figure 1 #1, cooling element, [0023]) for a battery assembly (figure 1 #2 battery modules, [0023]), comprising: multiple cooling lines (figure 1 #4-6, distributer, main line, parallel lines, [0023]) in which a cooling medium is conducted (figure 1 #3, the refrigerant inlet, [0023] and throughout), the cooling device being configured to transfer heat from the battery assembly to the cooling medium (figure 1, also see abstract, the cooling element is designed to transfer heat from the abject to 
Flahaut is silent to wherein, wherein the cooling device includes at least two separately formed individual cooling elements located opposite a battery, and each of the individual cooling elements is supplied with the cooling medium.  
Yoon discloses wherein, a cooling system for a battery pack ([0007]) comprising multiple cooling lines (figure 2B #120’s; [0063]) in which a medium is conducted ([0008], refrigerant; and throughout) the cooling device configured to transfer heat from the battery assembly to the cooling medium ([0014], and throughout) wherein the cooling device incudes at least two separately formed individual cooling elements (figure 2B, the 130 and 130’ along with to correlated pumps #140 and 140’; [0063]; also can be the cooling plates within figures 5 and 6 #421, 422, 521 and 522) located opposite a battery (figures 2B, 5 and 6), which ate supplied with a cooling medium ([0014] and throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to added the additional flow path from Yoon i.e. the counter flow path, the components and location because a battery pack that can uniformly cool a plurality of battery cells so as to significantly improve stability, the refrigerant circulation pipes direct the refrigerant in opposing directions to uniformly cool the batteries so as to improve the stability and service life of the battery pack ([0134]-[0135]; Yoon).  (NOTE: By adding the counter flow path, within figures 5 and 6, and all 
As to claim 2, modified Flahaut discloses wherein, between the cooling lines of the individual cooling elements, there is no flow connection to the cooling lines of the other individual cooling element (figure 2B; Yoon). 
As to claims 3 and 4, modified Flahaut discloses wherein, a flow of the cooling medium is controllable by the individual cooling elements independently of each other (figure 2B #150, [0053]; Yoon; also see MPEP 2112.01). 
As to claims 5 and 6, modified Flahaut discloses wherein, the individual cooling elements each have one or more cooling plates (figure 5 and 6 #421, 422, 521 and 522; Yoon).
As to claim 7, modified Flahaut discloses wherein, the cooling medium is a refrigerant ([0004], [0006]-[0010], [0012]-[0013] and throughout Flahaut). 
As to claim 8, modified Flahaut discloses wherein, the cooling medium is present as a two-phase mixture having a liquid and gaseous phase ([0007], [0008], [0010], [0016] and throughout Flahaut).
As to claim 9, modified Flahaut discloses wherein, the cooling medium is a refrigerant ([0004], [0006]-[0010], [0012]-[0013] and throughout Flahaut) which is present as a two-phase mixture having a liquid and gaseous phase ([0007], [0008], [0010], [0016] and throughout Flahaut).
As to claim 10, modified Flahaut discloses wherein, the valve is a self-regulating or controlled expansion valve ([0012], [0013], [0028] and [0029]; Flahaut, as the valve is preset it is a controlled expansion valve). 
As to claim 11, modified Flahaut discloses wherein, the battery assembly is for high-voltage storage of an electrically driven vehicle ([0003], [0004] and [0031]; Flahaut).  
As to claim 12, modified Flahaut discloses a unit (figure 1, the cooling unit #1 and each of the battery modules #2, [0023]; Flahaut) comprising: a battery assembly (figure 1 #2, [0023], each of the battery modules #2; Flahaut); and a cooling device according to claim 1 (figure 1 #1, [0023]; Flahaut as modified by Yoon see above), wherein the battery assembly (figure 1 #2, [0023], each of the #2’s; Flahaut) has multiple battery modules (figure 1 #2, [0023]; Flahaut), which each comprise multiple battery cells (figure 1 #21, battery cells, [0023]; Flahaut). 
As to claim 13, modified Flahaut discloses wherein, each individual cooling element of the cooling device is assigned to a battery module (figure 1 #1 and #2, Flahaut; the cooling element is assigned to all of the battery modules and this a battery module). 
As to claim 14, modified Flahaut discloses wherein, an individual cooling element of the cooling device is assigned to multiple battery modules (figure 1 #1 and #2; Flahaut). 
As to claim 15, modified Flahaut is silent to wherein, the multiple battery modules are up to six battery modules. However, Flahaut state a plurality of battery modules ([0017]) and shows four battery modules (figure 1 and [0023]). However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to increase the number of battery modules as a mere duplication of parts (see MPEP 2144.04 VI B) which could increase the voltage or current of the unit.  
As to claim 16, modified Flahaut discloses wherein, the individual cooling element has multiple cooling plates (figures 5 and 6 #421, 422, 521 and 522, Yoon), and each cooling plate is assigned to a battery module and is arranged opposite the latter (figures 2B, 5 and 6 of Yoon; and figure 1 of Flahaut).  
As to claims 17 and 18, modified Flahaut discloses wherein, the battery modules are at least partly arranged vertically above one another (figure 1 #2, [0023]; Flahaut). While modified Flahaut does not state “in relation to an installation position in a vehicle.” Flahaut discloses wherein the system is within a vehicle ([0003]-[0004] and [0031]) and the installation process is a product by process limitation as this does not require the end position of the batteries. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Lastly, the location can be seen as a mere design choice see MPEP 2144.04 I. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Flahaut as applied to claims 1 and 18 above, and further in view of Takizawa (US 2017/0305293). 
As to claims 19 and 20, modified Flahaut is silent to a common housing is provided, in which the battery modules of the battery assembly and the cooling device are arranged. Takizawa discloses a common housing (figures 1 and 10, Letter U, [0040]) is provided, in which the battery modules of the battery assembly (figure 10, Letters M; [0043]) and the cooling . 
Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
The applicant’s arguments are directed to the independent claim 1 which states: “the cooling device includes at least two separately formed individual cooling elements located opposite a battery, and each of the individual cooling elements is supplied with the cooling medium via a dedicated valve assigned to the respective individual cooling elements.” The applicant argues three points (1) that as Flahaut within figure 3 only discloses one valve #10 for the cooling system, thus the combination is silent to wherein “a dedicated valve assigned to the respective individual cooling elements,” (2) the motivation for the combination i.e. as Flahaut already discloses a uniform cooling within paragraph [0031] there is no motivation to add the additional cooling system of Yoon, (3) the combination of Flahaut to have formed individual cooling element with dedicated valves would impermissibly change the principle operation of Flahaut. The examiner respectfully disagrees.
In response to the first point (1) of Flahaut only discloses one valve. The examiner agrees. But as seen within figure 2B of Yoon to added the counter flow system there is another completely separate cooling system. These two separate cooling systems are not fluidly connected. Thus, as the cooling system in Flahaut has a valve within figure 3 #10, the additional 
In response to the second point (2) of the motivation of the combination because Flahaut already discloses a uniform cooling, the examiner respectfully disagrees that the combination and motivation is incorrect. As the cooling fluids circulates within the battery the cooling fluid removes heat from the battery. Thus, for explanation purposes let’s say when the cooling fluid enters the battery at Tc (temperature cold) than half way through the circulation path the fluid is at Tm (temperature medium) and right before the fluid leaves the fluid is at Th (temperature hot). Now, by Flahaut stating that the temperature distribution is uniform Flahaut is stating that the difference between Tc and Th is minimal. However, this does not mean that it cannot be improved upon. Given the counter flow system within Yoon when one side of the cooling fluid is leaving the battery system it is at Th and the counter flow fluid is entering the system at the same location thus the fluid is at Tc. Therefore, the average between the two would be Tm. At the middle of the system the cooling fluid and the counter flow cooling fluid would both be at Tm, thus averaging Tm. When the cooling fluid is entering the battery system at Tc the counter flow fluid is leaving the battery system at Th, thus averaging Tm. This system makes sure that each battery cell will be subject to a cooling fluid at an average temperature of Tm. Therefore minimizing the difference between Th and Tc within Flahaut and improving an already sufficient cooling system. In conclusion even though Flahaut states uniform cooling the addition of Yoon make the system more efficient and therefore the examiner maintains the combination is not in error. 
In response to the third point (3) the combination of Flahaut to have formed individual cooling element with dedicated valves would impermissibly change the principle operation of Flahaut. The examiner respectfully disagrees. This is because within Yoon figure 2B a completely separate system is being used, thus the combination is adding an additional system that is counter flow to the original system. Thus, the first fluid system and the newly modified fluid system are not fluidly connected the principle operation of Flahaut would not change. Therefore, the examiner maintains the rejections. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724